OV (
                                             °[.
                                                                              March 9, 2015

                                COURT OF APPEALS


                   THIRD DISTRICT OF TEXAS AT AUSTIN

                  COURT OF APPEALS NUMBER 03-14-00485-CV
                      TRIAL COURT CASE NUMBER 259,941-C

                               STYLED:       JOHN REED JR.
                             V FARMERS INS. GROUP ET AL.



                   MOTION TO EXTEND TIME TO FILE BRIEF / ^ 092015
                      PURSUANT TO RULES OF APP. PROC.                     V^cou®^

Appellant states the Deadline to file the brief is March 12, 2015 and appellant is
requesting to extend that time or Stay the Deadline time to file the Brief to file the Brief
until a reasonable time after all issues regarding the Default Hearing have been disposed
of. The Default Hearing has been reset for March 27, 2015 ( take in consideration the
trial court record and reporters record will have to be supplemented ).Without waiving
the foregoing appellant request this Honorable Court to extend the time to at least on or
about April 27, 2015. In support of this motion Appellant is attaching the document
from the trial court that reset the default hearing to this motion.

  Appellant also request this court to review the issues at this time regarding the Default
Hearing for a question of law and take the appropriate steps if so.

    Appellant request the court to embrace the body of this motion and grant all things
and any other relief appellant is entitled to.

APPELLANT STATES THAT THE DEFENDANTS COUNSEL DOES NOT
OPPOSE THIS MOTION.                                  -> ,   \ .~

   JOHN REED JR.         v                          WILLIS MARTIN JR.
   715 SO. 32ND STREET                               1318 SO. 2ND STREET
   TEMPLE, TEXAS 76501                              TEMPLE, TEXAS 76504
                              CERTIFICATE OF SERVICE
  I, HEREBY CERTIFY THAT A TRUE AND CORRECT COPY OF THE
FOREGOING MOTION WAS SENT TO THE CLERK OFFICE BY CERTIFIED
MAIL AND FAXED TO DEFENDANTS ON MARCH 5,2015.



                              ^^^U-^*
  Bell County                                                                                               ._    Hueyl
                                                                                                            Post Office Box 324
                                                                                                            Belton, Texas 76513-0324
 District Court Civil Coordinators                                                                          1-800-460-2355


      27th Court         146th Court          169th Court          264th Court         426th Court               CPS Court
     Susan Montgomery    Paula King           Gwenda Thompson      Dobra Sovorson      Velva Johnson             Rosie Cratl
     (254)333-5281       (254) 933-6737       (25i) 933-5265       (254) 933-524S      (254) 933-5246            (254)933-5386
     liu (254) 9334977   lax (254) 933-5978   tat (254) 933-5933   la«(254) 933-5909   lax (254) 933-5990




                                                                                          2/26/2015
                                                                                          Notice of Setting
       JOHN REED JR
       715S0.32NDST.
       TEMPLE, TEXAS 76501



 Case No. 259941 - 0 - 169TH DISTRICT COURT
Style : REED JR, JOHN-
           FARMERS INSURANCE GROUP ETAL

Take notice that the above entitled case filed in 169TH DISTRICT COURT has been reset for
DEFAULT, on Friday, March 27, 2015 at 11:00 A.M. by the order of the Presiding Judge. The
case will be heard in the 169TH DISTRICT COURT on the 1st Floor, District Courthouse in the
Bell County Justice Complex at 1201 Huey Road, Belton, Texas. This is located northwest of
the Bell County Exposition Center, off Loop 121.


RAYMOND KUTCH, ATTORNEY, APPEARING BY PHONE,




                                                                                   i*auia King
                                                                                   Court Coordinator
                                                                                   169TH DISTRICT COURT
Notices to:
        JOHN REED JR - 715 SO. 32ND ST. TEMPLE. TEXAS 76501
        CHRISTOPHER W. MARTIN - 808 TRAVIS STREET 20TH FLOOR         HOUSTON. TEXAS 77002




                                                                               iffiy itiuliiiu iuiiinn milmti mil iuiuu
     <5>




>^|
 ^
 ^
>« &*&,^t.                        1000
                                         78711
i        i
                        ;,-4.«e
             ^y\
    T»«Ko 0/sr. ocr^c^s
                   I Ti.Whi-isi